Citation Nr: 1430255	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-34 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for cerebellar cortical atrophy with decreased perfusion of the frontal and temporal lobes.

2.  Entitlement to service connection for cerebellar cortical atrophy with decreased perfusion of the frontal and temporal lobes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and spouse


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had verified active duty from February 1, 1991 to April 28, 1991.  He did not service in the Persian Gulf War Theater of Operations.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Virtual VA claims file has been reviewed.  Other than the informal hearing presentation, documents contained therein are duplicative of those in the paper claims file.  There are no documents pertaining to the Veteran in the Veterans Benefits Management System.

In May 2010, the Veteran and his wife appeared at a personal hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  The transcript is of record.

This case was previously remanded by the Board in January 2011, wherein it was remanded for additional due process considerations and development, including a VA medical opinion.  The requested VA opinion was provided in April 2011; an additional supplemental statement of the case (SSOC) was issued in March 2012.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders). The Veteran's claim has been returned to the Board.

In the June 2014 informal hearing presentation, the Veteran's representative appears to have raised a claim of entitlement to nonservice-connected pension.  However, the Agency of Original Jurisdiction (AOJ) has not yet developed or adjudicated this claim. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a September 2004 rating decision, the RO denied the Veteran's claim of service connection for cerebellar cortical atrophy with decreased perfusion of the frontal and temporal lobes.

2.  The evidence received since the September 2004 rating decision as to the issue of service connection for cerebellar cortical atrophy with decreased perfusion of the frontal and temporal lobes is relevant and probative of the issue at hand.

3.  Cerebellar cortical atrophy with decreased perfusion of the frontal and temporal lobes was not manifest while on active duty.  Cerebellar cortical atrophy with decreased perfusion of the frontal and temporal lobes is not attributable to service. 


CONCLUSIONS OF LAW

1.  The September 2004 rating decision denying service connection for cerebellar cortical atrophy with decreased perfusion of the frontal and temporal lobes is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of service connection for cerebellar cortical atrophy with decreased perfusion of the frontal and temporal lobes.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Cerebellar cortical atrophy with decreased perfusion of the frontal and temporal lobes was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In addition, in Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the CAVC held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in April 2008, to the Veteran.  This letter explained the appropriate definition of new and material evidence and the evidence needed to substantiate the underlying claim for service connection; therefore, the letter provided the new and material evidence notice required by the Kent decision.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA and private post-service treatment, and the Veteran's own statements in support of his claims.  A VA examination has been obtained, responsive to the claim for service connection of cerebellar cortical atrophy with decreased perfusion of the frontal and temporal lobes.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following examination of the Veteran, solicitation of history, and a thorough review of the claims file.  

The Board also observes that the undersigned VLJ, at the Veteran's May 2010 hearing, clarified the issue on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO initially denied the Veteran's claims for service connection of cerebellar cortical atrophy with decreased perfusion of the frontal and temporal lobes in August 2003.  The Veteran submitted additional evidence, and a January 2004 rating decision confirmed and continued the denial of service connection.  

Following the submission of additional evidence in June 2004, the RO issued a September 2004 rating decision, denying the Veteran's petition to reopen the previously denied claim for service connection; a notice of disagreement was received in September 2004 and a statement of the case was issued in February 2005.  The Veteran did not file a substantive appeal.  Therefore, the September 2004 denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In the September 2004 denial, the RO found that, although the evidence showed that the Veteran had cerebellar cortical atrophy with decreased perfusion of the frontal and temporal lobes and a positive squalene antibody test, the evidence did not show that the Veteran's cerebellar cortical atrophy with decreased perfusion of the frontal and temporal lobes was related to service.  The RO stated that the medical evidence of record did not show that the Veteran's cerebellar cortical atrophy with decreased perfusion of the frontal and temporal lobes was caused or aggravated by service, including any vaccinations therein; there was no evidence of that the Veteran was vaccinated against anthrax in service and there were no complaints, treatment or diagnoses related to the cerebellar cortical atrophy with decreased perfusion of the frontal and temporal lobes during service.  

The evidence included the claim, lay statements, service treatment and personnel records, private treatment records, and VA treatment records.   Service personnel records indicate that the Veteran did not have any foreign service, including service in the Gulf War theater of operations.  Of note, the service treatment records did not show that the Veteran received an anthrax vaccination; the April 1991 separation examination, as well as an April 1996 military examination did not show any neurological or musculoskeletal complaints.  Post-service private treatment records show that the Veteran's neurological symptoms began in approximately 1998 and that the Veteran reported a 20 to 30 year history of memory problems.  Post-service VA treatment records show that the Veteran reported a history of "exposure to Persian Gulf vaccines" and a history of testing positive for a squalene antibody' it was also noted that there was a possible relationship between neurological manifestations of an autoimmune reaction and squalene, and that the Veteran and his family attributed his cerebellar cortical atrophy with decreased perfusion of the frontal and temporal lobes to the Persian Gulf syndrome, including an anthrax vaccination.  The private and VA medical records also show that diagnoses of early dementia, degenerative disease of the brain, and multiple sclerosis were suggested, as was a possible etiology of a localized vascular event; diagnoses of Parkinson's disease and Alzheimer's were also considered.  

Since the denial of the Veteran's claims in September 2004, additional medical records have been associated with the Veteran's claims file.  In particular, private treatment records show continued treatment for cerebellar cortical atrophy with decreased perfusion of the frontal and temporal lobes.  Additional VA and private treatment records also continue to note that an exact diagnosis has not been obtained; multiple sclerosis, dementia, and indeterminate neuro-degenerative disease remain considerations.  A June 2010 statement from the Veteran's son, a doctor of physical therapy, asserts that the Veteran's symptoms had onset in the late 1990s and that it was his belief that the Veteran's current medical condition was the result of immunizations while on active duty during Desert Shield; his son also stated that he had memories of the Veteran having unexplained fatigue, memory problems, and a stumbling gait in the early to mid-1990s.  An April 2011 VA examination report, however, indicates that a review of the Veteran's service treatment records shows only that the Veteran received tetanus, hepatitis, smallpox, polio, and typhoid vaccinations during his inactive duty, and that during his 1991 period of active duty, he received flu, hepatitis B, and typhoid vaccinations.  Following an evaluation of the Veteran, a report of medical history from the Veteran's wife, and a thorough review of the Veteran's claims file, the VA examiner pointed out that there is no evidence indicating that the Veteran received an anthrax vaccine or any other chemoprophylatic agent related to Operation Desert Storm and that the Veteran did not deploy to Southwest Asia; the VA examiner also acknowledged that the Veteran's wife thought that squalene was a causative factory, but that the medical literature did not support that association.  The VA examiner also reviewed relevant medical literature and opined that the Veteran's cerebellar cortical atrophy with decreased perfusion of the frontal and temporal lobes was not caused by or the result of active duty from February 1991 to April 1991 or any vaccinations during that time.  The VA examiner also acknowledged the multiple diagnoses of record and pointed out that dementia and other neurological diseases of the central nervous system are common, and often unexplained. 

As previously discussed, the Veteran's wife testified before the undersigned that she believed that the Veteran's cerebellar cortical atrophy with decreased perfusion of the frontal and temporal lobes was related to his period of active duty in 1991.  She also testified that an exact diagnosis had not been rendered and that she believed that the Veteran received the anthrax vaccine during his active duty in 1991; she also asserted that the Veteran had squalene exposure related to Gulf War service that caused his current neurological disorder.

The added evidence, particularly the statement by the Veteran's son, speaks directly to an element which was not of record, mainly the possibility of relationship between the Veteran's immunizations while on active duty and his cerebellar cortical atrophy with decreased perfusion of the frontal and temporal lobes.   This cures an evidentiary defect.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Accordingly, the Board finds that the claim for service connection for cerebellar cortical atrophy with decreased perfusion of the frontal and temporal lobes is reopened.


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Although the Veteran has a neurological disorder, he did not have 90 days of active service, and thus such provisions are not for application here.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this regard, the Board observes that the Veteran has claimed that his cerebellar cortical atrophy with decreased perfusion of the frontal and temporal lobes is due to his period of active duty.  The Veteran's claim must be denied because his cerebellar cortical atrophy with decreased perfusion of the frontal and temporal lobes was neither caused nor aggravated by a disease or injury while on active duty.  

The Board acknowledges that there is post-service evidence of cerebellar cortical atrophy with decreased perfusion of the frontal and temporal lobes, but points out that there is no evidence of pathology or vaccination during service or otherwise credibly linking this diagnosis to the Veteran's period of active duty.  To the extent that the Veteran and his wife submitted evidence of cerebellar cortical atrophy with decreased perfusion of the frontal and temporal lobes, such facts are not in dispute.  

Nonetheless, the Board reiterates that cerebellar cortical atrophy with decreased perfusion of the frontal and temporal lobes was not shown in service.  Rather, the Veteran's musculoskeletal and neurological systems were normal upon examination at separation.  The Board also notes that the Veteran did not report a history of pertinent pathology during service or at separation.  To the extent that his son asserted that such symptoms began shortly after his April 1991 separation, such pleading is not credible in light of the normal neurological and musculoskeletal systems at separation.  Furthermore, there is every indication that there were no complaints or symptoms leading to a diagnosis prior to 1998.  Moreover, the Veteran's treating physicians did not make any association between the Veteran's active duty and his cerebellar cortical atrophy with decreased perfusion of the frontal and temporal lobes, in attempting to provide an accurate diagnosis and or etiology for his neurological symptomatology.

Additionally, to the extent that the Veteran and his wife submitted statements and evidence suggesting a relationship between squalene exposure and/or an unconfirmed anthrax vaccination during the Veteran's active duty in 1991 and his current cerebellar cortical atrophy with decreased perfusion of the frontal and temporal lobes such evidence does not demonstrate that the Veteran received an anthrax vaccination during his period of active duty, or otherwise demonstrate related pathology during service.  The Board acknowledges the June 2010 statement by the Veteran's son, a doctor of physical therapy, that he believes that the Veteran's current cerebellar cortical atrophy with decreased perfusion of the frontal and temporal lobes is a result of immunizations while on active duty during the Gulf War; however, as the statement does not cite a rationale or supporting medical literature for the assertion, it is of limited probative value.  To the contrary, the April 2011 VA examination report, which reiterated that there was no relationship between the Veteran's current cerebellar cortical atrophy with decreased perfusion of the frontal and temporal lobes and his active duty, to include any vaccinations and/or possible squalene exposure, was based on a thorough solicitation and review of the Veteran's medical history and medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

In short, there remains no reliable evidence that the Veteran's cerebellar cortical atrophy with decreased perfusion of the frontal and temporal lobes is causally or etiologically related to his service.  The evidence of record does not provide a credible nexus between the Veteran's cerebellar cortical atrophy with decreased perfusion of the frontal and temporal lobes and the Veteran's February 1991 to April 1991 active duty.  In addition, the added evidence does not establish that he had pathology during service.  The Veteran has submitted evidence showing  a diagnosis of cerebellar cortical atrophy with decreased perfusion of the frontal and temporal lobes, but these records do not show any accepted link between his cerebellar cortical atrophy with decreased perfusion of the frontal and temporal lobes and his active duty.  Similarly, the statements of Veteran's son and wife regarding his cerebellar cortical atrophy with decreased perfusion of the frontal and temporal lobes and its possible relationship to an anthrax vaccination and squalene exposure are outweighed by the specific findings presented in the available medical evidence and the April 2011 VA examination report, reflecting that the Veteran did not receive an anthrax exposure and that the Veteran's cerebellar cortical atrophy with decreased perfusion of the frontal and temporal lobes had onset after service.  

The Veteran and wife are competent to report that which they have been told by a professional or read.  Therefore, they are competent to attempt to link the post-service disorder to events in-service.  However, such evidence is entitled to no greater probative value than the evidence upon which such lay evidence is based.  We find the VA opinion to be far better reasoned, more probative and more credible than that of the lay evidence in this case.  Similarly, the VA opinion is more probative and credible than the opinion of the son. 

In sum, cerebellar cortical atrophy with decreased perfusion of the frontal and temporal lobes was not manifest during active duty.  Rather, there was a remote post-service onset.  There is no reliable evidence linking the cerebellar cortical atrophy with decreased perfusion of the frontal and temporal lobes to active duty or to a service-connected disease or injury.  For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for cerebellar cortical atrophy with decreased perfusion of the frontal and temporal lobes.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

 
ORDER


The application to reopen the claim for service connection for cerebellar cortical atrophy with decreased perfusion of the frontal and temporal lobes is granted.

Entitlement to service connection for cerebellar cortical atrophy with decreased perfusion of the frontal and temporal lobes is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


